Citation Nr: 0414710	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to January 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Boston, 
Massachusetts which denied service connection for asbestosis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although additional delay is regrettable, the Board finds 
that further development is necessary prior to appellate 
review.  The veteran contends that he currently has 
asbestosis which was incurred in service.  

A review of the claims file shows that by a statement dated 
in April 2002, the veteran reported that he was also exposed 
to asbestos during active duty service from 1953-1955, 
specifically in the barracks, kitchen, and bathrooms.  There 
is also an extensive post service history of asbestos 
exposure.  Post-service medical records reflect that the 
veteran has been diagnosed with chronic obstructive pulmonary 
disease, chronic bronchitis, and pleural asbestosis.  

Governing law provides that VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The veteran should be afforded a VA 
examination by a pulmonary specialist to 
determine the nature, severity, and 
etiology of any current lung disorder 
(including pleural asbestosis).  All 
necessary tests and studies should be 
performed.  The examiner should review 
the claims folder in conjunction with the 
examination.

The examiner should obtain a detailed 
history from the veteran regarding any 
in-service and post-service asbestos 
exposure.  He should identify any current 
disorder of the lungs due to asbestos.

The examiner should express an opinion as 
to whether it is as likely as not that 
any currently lung disorder diagnosed 
(including pleural asbestosis) is related 
to in-service asbestos exposure, or is 
otherwise related to service.

3.  Thereafter, RO should readjudicate 
the veteran's claim.  If the claim 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond before the 
case is returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




